Citation Nr: 9905364	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right little finger with ulnar nerve injury 
of the right little finger and ring finger (major), currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1992 regional office (RO) rating 
decision.

This case was previously remanded by the Board in January 
1998 for additional development of the evidence.  That 
development having been completed to the extent possible the 
case is once more before the Board for review.  


FINDINGS OF FACT

1.  The veteran had active military service from August 1976 
to August 1979.

2.  On February 22, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

